


110 HR 1232 IH: Veterinary Public Health Workforce

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1232
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. Baldwin (for
			 herself and Mr. Pickering) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a competitive grant program to build
		  capacity in veterinary medical education and expand the workforce of
		  veterinarians engaged in public health practice and biomedical
		  research.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Public Health Workforce
			 Expansion Act of 2007.
		2.Competitive grants
			 program
			(a)In
			 GeneralThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall award competitive grants
			 to eligible entities for the purpose of improving public health preparedness
			 through increasing the number of veterinarians in the workforce.
			(b)Eligible
			 EntitiesTo be eligible to receive a grant under subsection (a),
			 an entity shall—
				(1)be—
					(A)a public or other
			 nonprofit school of veterinary medicine accredited by a recognized body or
			 bodies approved for such purpose by the Department of Education;
					(B)a public or
			 nonprofit, department of comparative medicine, department of veterinary
			 science, school of public health, or school of medicine that is accredited by a
			 recognized body or bodies approved for such purpose by the Department of
			 Education and that offers graduate training for veterinarians in a public
			 health practice area as determined by the Secretary; or
					(C)a public or
			 nonprofit entity that conducts recognized residency training programs for
			 veterinarians that are approved by a veterinary specialty organization that is
			 recognized by the American Veterinary Medical Association and that offers
			 postgraduate training for veterinarians in a public health practice area as
			 determined by the Secretary; and
					(2)prepare and submit
			 to the Secretary an application, at such time, in such manner, and containing
			 such information as the Secretary may require.
				(c)Consideration of
			 ApplicationsThe Secretary shall establish procedures to ensure
			 that applications under subsection (b)(2) are rigorously reviewed and that
			 grants are competitively awarded based on—
				(1)the ability of the
			 applicant to increase the number of veterinarians who are trained in specified
			 public health practice areas as determined by the Secretary;
				(2)the ability of the
			 applicant to increase capacity in research on high priority disease agents;
			 or
				(3)any other
			 consideration the Secretary determines necessary.
				(d)PreferenceIn
			 awarding grants under subsection (a)(1), the Secretary shall give preference to
			 applicants that demonstrate a comprehensive approach by involving more than one
			 school of veterinary medicine, department of comparative medicine, department
			 of veterinary science, school of public health, school of medicine, or
			 residency training program that offers postgraduate training for veterinarians
			 in a public health practice area as determined by the Secretary.
			(e)Use of
			 FundsAmounts received under a grant under this subsection shall
			 be used by a grantee to increase the number of veterinarians in the workforce
			 through—
				(1)paying the costs
			 associated with construction, the acquisition of equipment, and other capital
			 costs relating to the expansion of existing schools of veterinary medicine,
			 departments of comparative medicine, departments of veterinary science, or
			 entities offering residency training programs; or
				(2)paying the capital
			 costs associated with the expansion of academic programs that offer
			 postgraduate training for veterinarians or concurrent training for veterinary
			 students in specific areas of specialization.
				(f)DefinitionIn
			 this section, the term public health practice includes
			 bioterrorism and emergency preparedness, environmental health, food safety and
			 food security, regulatory medicine, diagnostic laboratory medicine, and
			 biomedical research.
			(g)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section, $300,000,000 for fiscal year 2007, and $1,264,000,000 for the
			 9-fiscal year period beginning with fiscal year 2008. Amounts appropriated
			 under this subsection shall remain available until expended.
			
